Citation Nr: 1635661	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-30 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kenneth La Van, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In August 2015, the Board remanded the claim for additional development.  

In June 2015, the Veteran was afforded a Board video conference hearing before the undersigned, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

The issues of entitlement to service connection for a foot condition, a knee condition, a head injury, a thyroid disability, an acquired psychiatric disorder (depression), an allergy disorder, a sinus disability, and a respiratory disorder (asthma), and tinnitus, have been raised by the record in an August 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for a back disability.  She argues that she was treated for back symptoms during service, and that her back symptoms have been ongoing since separation from service.  

In particular, she argues that although she had an accident while working at the Postal Service in 2006, VA examiners are mistaken to assume that this injury involved her low back.  She argues that the 2006 injury involved only her cervical spine and right hip, and, in essence, that subsequent treatments involving her low back are unrelated to her 2006 injury.  She asserts that this argument is supported by the fact that she is shown to have had treatment for back symptoms several years' prior to her 2006 injury at work.  

With regard to the Veteran's medical history, briefly stated, she is shown to have been treated for complaints of back pain on three occasions during service.  

Following separation from service, she received treatment for back symptoms beginning in 1999.  In December 2000, there were findings of mild degenerative disc disease at L3-L4.  A January 2001 VA MRI (magnetic resonance imaging study) notes degenerative disc disease.  

It appears that on December 29, 2006, she fell while at her job.  She was noted to have hurt her right hip and cervical spine.  The initial impressions were severe cervical sprain, and doubtful fracture, right femoral neck.  See report from Smyrna Orthopaedic & Sport Medicine Center, dated January 12, 2007.  

A VA disability benefits questionnaire, dated in January 2016, completed by a VA physician (Dr. D), shows that Dr. D concluded that the Veteran's back disability was less likely as not incurred in or caused by her service.  Dr. D explained that there was no record of an inservice injury, and that the Veteran sustained a work injury following service, on December 29, 2006, in which she injured her right hip and back.  

In August 2015, the Board remanded the claim.  The Board requested that the claims file be returned to the VA examiner who conducted the Veteran's January 2016 examination (Dr. D), and that inter alia an etiological opinion should be provided in which Dr. D "should discuss the Veteran's lay testimony as to chronicity and continuity of back pain following service."  

In June 2016, a supplemental opinion was obtained from Dr. D.  In relevant part, Dr. D noted that the Veteran had asserted that "the activity that was required in the service was the cause of the back condition," and that, "back pain is a very common complaint and she worked at the postal service for many years and such symptoms would be common.  Also she fell and injured her back on June 15, 2006."

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The Court has held that most of the probative value of a medical opinion comes from its reasoning.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In this case, contrary to the Board's remand instructions and case law, the June 2016 VA medical opinion does not, in fact, substantially discuss the Veteran's reported history of symptomatology (which she has asserted has been ongoing since service).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board further points out that neither of Dr.. D's opinions discuss the fact that the Veteran has a history of multiple treatments for back symptoms about seven years' prior to her 2006 injury at work.  

This evidence is dated between 1999 and 2006, and it includes findings of degenerative disc disease that are dated as early as December 2000.  Neives-Rodriguez; Stefl.  

Finally, to the extent that Dr. D's opinions rely upon an injury at work on "June 15, 2006" as at least part of the basis for their conclusions, it appears that this is a reference to her December 29, 2006 injury.  The Veteran has asserted that this injury involved only her right hip and cervical spine, and that it did not involve her back.  See e.g., report from Smyrna Orthopaedic & Sport Medicine Center, dated January 12, 2007 (noting only injuries to the right hip and cervical spine on December 29, 2006).  Accordingly, additional discussion of this incident is required.  Id.

The appellant is hereby notified that it is the appellant's responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the file to the examiner who conducted the January 2016 VA examination (Dr. D) ("the examiner").  After review of the record, the examiner must provide an opinion whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's back disability had its onset during service, or was caused by any incident of service. 

a)  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran (i.e., on onset of back symptoms during service), the examiner must so state, with a complete explanation in support of such a finding. 

b)  As part of the opinion, the examiner must address the Veteran's competent lay statements regarding the onset of her symptoms during service, and on an ongoing basis thereafter, in his rationale, as well as any relevant statements from treatment records.  

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

d)  Rationales for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
2.  In the event that the examiner who conducted the Veteran's January 2016 VA examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any back disability found. 

The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.
 
3.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim for service connection for a back disability must be adjudicated in light of all pertinent evidence and legal authority.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





